Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of June 23, 2018 by and between Gray Television, Inc., a Georgia corporation
(“Parent”), and the individuals and/or entities listed on Exhibit A attached
hereto (each a “Holder” and, collectively, the “Holders”).

RECITALS

WHEREAS, this Agreement is being entered into pursuant to, and in connection
with the transactions contemplated by, that certain Agreement and Plan of Merger
made and entered into as of June 23, 2018 (the “Merger Agreement”) by and among
Parent, East Future Group, Inc., a Delaware corporation and a wholly owned
subsidiary of Parent (“Merger Sub”), Raycom Media, Inc., a Delaware corporation
(the “Company”), and Tara Advisors, LLC, solely in its capacity as the
Stockholders’ Representative (as defined in the Merger Agreement);

WHEREAS, the Merger Agreement provides that, subject to the terms and conditions
contained therein, and the applicable provisions of the Delaware General
Corporation Law (the “DGCL”), the Company will be merged with and into Merger
Sub, with Merger Sub continuing to exist as a wholly owned subsidiary of Parent
(the “Merger”);

WHEREAS; pursuant to the Merger, certain holders of shares of common stock of
the Company and warrants to acquire common stock of the Company at the Effective
Time (as defined in the Merger Agreement) will have such shares and warrants
cancelled and converted into the right to receive shares of Parent Common Stock;

WHEREAS, Parent has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of the Holders who will receive Parent
Common Stock Merger Consideration in the Merger.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the parties hereto agree as follows:

 

1.

Definitions and References.

Unless otherwise defined herein, the capitalized terms in this Agreement have
the same meanings given to them in the Merger Agreement. For purposes of this
Agreement, in addition to the definitions set forth elsewhere herein, the
following terms shall have the following respective meanings:

“Applicable Securities Laws” means the securities laws of the United States,
including without limitation the Exchange Act and the Securities Act, and any
applicable securities law of any State of the United States (and any rules or
regulations promulgated thereunder), in each case as may be in effect from time
to time.

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York, New York are authorized or required by law
to be closed for business.

 

1



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Majority in Interest of Holders” means, at the time of determination, Holders
holding at least a majority of Registrable Securities.

“Parent Common Stock” means the Common Stock, no par value per share, of Parent.

“Register,” “registered” and “registration” shall refer to a registration
effected by preparing and filing a registration statement or similar document in
compliance with the Securities Act, and the declaration or ordering of
effectiveness of such registration statement or document by the SEC.

“Registrable Securities” shall mean (a) the Subject Shares and (b) any Parent
Common Stock issued as (or issuable upon the conversion or exercise of any
warrant, right, option or other convertible security which is issued as) a
dividend or other distribution with respect to, or in exchange for, or in
replacement of, the Subject Shares. For purposes of this Agreement, any
Registrable Securities shall cease to be Registrable Securities when (a) a
Registration Statement covering such Registrable Securities has been declared or
otherwise becomes effective under the Securities Act and such Registrable
Securities shall have been disposed of in accordance with such effective
Registration Statement, (b) such Registrable Securities are sold by a person in
a transaction that is exempt from registration pursuant to Rule 144 promulgated
under the Securities Act (“Rule 144”) or a transaction in which the Holders’
rights under this Agreement are not assigned, or (c) such Registrable Securities
become eligible for sale pursuant to Rule 144 without volume or manner-of-sale
restrictions and without the requirement for Parent to be in compliance with the
current public information requirement under Rule 144(c)(1).

“Registration Effective Date” means the date the Registration Statement first
becomes effective under the Securities Act.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Subject Shares” means the Parent Common Stock Merger Consideration issued to
Holders pursuant to the Merger Agreement.

 

2.

Registration.

 

  (a)

Subject to Section 2(b), as soon as reasonably practicable after the Effective
Time but in no event more than four (4) Business Days thereafter (the Initial
Filing Deadline”), Parent shall file with the SEC a registration statement (the
“Registration Statement”) on Form S-3 ASR (or if Form S-3 ASR is not available
for purposes of registering the sale of Registrable Securities, then on
Form S-3, or if Form S-3 is not available for purposes of registering the sale
of the Registrable Securities, then on another appropriate form) covering the
resale of the Registrable Securities; provided that Parent’s obligation to
include the

 

- 2 -



--------------------------------------------------------------------------------

  Registrable Securities of any Holder (i.e., an initial Holder or a Permitted
Transferee (as defined below)) in the Registration Statement shall be expressly
conditioned upon Parent’s prior receipt of all information and materials
regarding such Holder as specified in Section 6, and the taking of all action
required to be taken pursuant to this Agreement by such Holder (with the
understanding that if any Holder shall not have provided the information and
materials regarding such Holder as specified in Section 6 on or prior to the
date hereof, Parent shall still file the Registration Statement on or prior to
the Initial Filing Deadline for the Holders that provided their information and
materials in a timely manner in accordance with the foregoing, and then file
amendments or supplements, as appropriate, to such Registration Statement (and
any prospectus forming a part of such Registration Statement) from time to time
on a periodic basis following such time to include the required information for
any Holders who shall provide their information and materials to Parent
following the date hereof; provided that Parent shall not be required to file
more than one (1) such amendment or supplement in any four (4) week period).
Parent shall use its reasonable best efforts to keep the Registration Statement
effective under the Securities Act during the period commencing on the
Registration Effective Date and continuing until the later of (i) the six
(6) month anniversary of the Closing Date and (ii) the date that all Registrable
Securities cease to be Registrable Securities (such period, the “Registration
Period”). At all times from and after the Effective Date (except for any period
during which Parent restricts offers and sales or other dispositions of
Registrable Securities under the Registration Statement pursuant to Section 4
hereof), the Registration Statement will comply as to form in all material
respects with the requirements of Applicable Securities Laws and will not
contain an untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein not misleading in
the light of the circumstances under which they were made; provided that Parent
shall not be responsible for any statements or omissions made in reliance on and
in conformity with information relating to any Holder furnished in writing to
Parent by any Holder specifically for inclusion in the Registration Statement,
any prospectus or any amendment or supplement thereto.

 

  (b)

If the Registration Statement required to be filed pursuant to Section 2(a) is
not filed on a Form S-3ASR then, following the initial filing of such
Registration Statement, Parent may postpone for a reasonable period of time, not
to exceed thirty (30) days in the aggregate, the filing of any pre-effective
amendment to such Registration Statement contemplated by Section 2(a) (i) if
Parent, in its reasonable good faith judgment (after consultation with its legal
advisors), has determined that the offer and sale or other disposition of
Registrable Securities pursuant to the Registration Statement would require
public disclosure by Parent of material nonpublic information that Parent is not
otherwise obligated to disclose and that the immediate disclosure of such
information would be detrimental to Parent; and (ii) at a time when sales of
Parent Common Stock have been suspended globally under Parent’s then effective
registration statements, provided that, if Parent delays the filing of the
Registration Statement pursuant to this Section 2(b), (x) Parent shall not
register any securities for sale by the

 

- 3 -



--------------------------------------------------------------------------------

  Company or for resale by any other security holders during such delay period
other than pursuant to a registration solely for the sale of securities to or by
employees, directors or other eligible persons of Parent or a subsidiary of
Parent pursuant to equity incentive plans, (y) Parent shall work in good faith
and take reasonable steps to limit to the greatest extent practicable the
duration of any such delay period, and (z) Parent shall file such Registration
Statement as soon as reasonably practicable following the lapsing or expiration
of the circumstances that led Parent to delay such filing. In the event that
Parent has not received the consent of its independent registered public
accounting firm to include such firm’s audit report in the Registration
Statement, then Parent shall not be required to file the Registration Statement
contemplated by Section 2(a) until Parent shall have received such consent,
provided, that (x) Parent has used commercially reasonable efforts to obtain
such consent, and (y) Parent shall file such Registration Statement as soon as
reasonably practicable following the receipt of such consent.

 

3.

Obligations of Parent. Parent shall:

 

  (a)

use its reasonable best efforts to remain a well-known seasoned issuer (as
defined in Rule 405 under the Securities Act) (and not become an ineligible
issuer (as defined in Rule 405 under the Securities Act) from the date of this
Agreement until the termination of this Agreement in accordance with
Section 10(m);

 

  (b)

if the Registration Statement is automatically effective upon filing, use
commercially reasonable efforts to cause such Registration Statement to remain
continuously effective until the termination hereof in accordance with
Section 10(m);

 

  (c)

if the Registration Statement is not automatically effective upon filing,
(i) use its reasonable best efforts to cause such Registration Statement to
become effective as promptly as reasonably practicable after the filing thereof
with the SEC, (ii) request the acceleration of the effectiveness of the
Registration Statement by the SEC no later than the end of the third (3rd)
Business Day after receiving notice from the SEC that it will not review the
Registration Statement or that any and all SEC comments have been resolved to
the satisfaction of the SEC, and (iii) use its reasonable best efforts to cause
such Registration Statement to remain continuously effective until the
termination hereof in accordance with Section 10(m);

 

  (d)

notify each Holder (including a Permitted Transferee (as defined below))
promptly after Parent receives notice thereof of the time when such Registration
Statement has been declared effective or an amendment to such Registration
Statement or a supplement to any prospectus forming a part of such Registration
Statement has been filed;

 

- 4 -



--------------------------------------------------------------------------------

  (e)

notify each Holder promptly upon discovery that, or upon the discovery of the
happening of any event as a result of which the Registration Statement or any
supplement to any prospectus forming a part of the Registration Statement
contains an untrue statement of a material fact or omits any fact necessary to
make the statements therein not misleading in the light of the circumstances
under which they were made, and, as promptly as practicable, prepare and furnish
to each Holder a supplement or amendment to such prospectus so that, as
thereafter delivered to purchasers of such Registrable Securities, such
prospectus will not contain an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading;

 

  (f)

after the Registration Statement becomes effective, notify each Holder of any
request by the SEC that Parent amend or supplement such Registration Statement
or prospectus included therein or forming a part thereof;

 

  (g)

prepare and file with the SEC such amendments and supplements to the
Registration Statement and the prospectus used in connection therewith as may be
reasonably necessary to keep the Registration Statement effective and to comply
with the provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by the Registration Statement during the
Registration Period;

 

  (h)

furnish to each Holder such numbers of copies of a prospectus, including a
preliminary prospectus, as required by the Securities Act, and such other
documents as the selling Holders may reasonably request in order to facilitate
their disposition of their Registrable Securities;

 

  (i)

use its reasonable best efforts to register and qualify the Registrable
Securities under such other securities or blue-sky laws of such domestic
jurisdictions as shall be reasonably requested by the Holders; provided,
however, that Parent shall not be required in connection therewith or as a
condition thereto to qualify to do business in or to file a general consent to
service of process in any jurisdiction, unless Parent is already subject to
service in such jurisdiction;

 

  (j)

use its reasonable best efforts to comply with all applicable rules and
regulations of the SEC and to timely file such reports pursuant to the Exchange
Act as are necessary in order to make generally available to its securityholders
as soon as reasonably practicable an earnings statement for the purposes of, and
to provide to any Holders subject to the requirements of, the benefits
contemplated by, the last paragraph of Section 11(a) of the Securities Act;

 

  (k)

not later than two (2) Business Days prior to the filing with the SEC of the
Registration Statement or a related prospectus or an amendment or supplement
thereto, furnish to one counsel selected in writing to the Company by the
holders of a majority of the Registrable Securities copies of such documents
proposed to be filed, which documents shall be subject to the review and
reasonable comment of such counsel, provided, however, that for the avoidance of
doubt, the Company shall not in any way be liable for or responsible for any of
the fees or expenses of such counsel; and

 

- 5 -



--------------------------------------------------------------------------------

  (l)

use its reasonable best efforts to file with the SEC in a timely manner all
reports and other documents required to be filed by Parent under Applicable
Securities Laws.

 

4.

Suspension of Offers and Sales of Registrable Securities under Registration
Statement. At any time from and after the Registration Effective Date, Parent
may restrict offers and sales or other dispositions of Registrable Securities
under the Registration Statement by delivering a written notice (a “Suspension
Notice”) to all Holders of Registrable Securities stating that a delay in the
offer and sale or other disposition of Registrable Securities is necessary
because Parent, in its reasonable good faith judgment (after consultation with
its legal advisors), has determined that the offer and sale or other disposition
of Registrable Securities would require public disclosure by Parent of material
nonpublic information that is not included in the Registration Statement and
that immediate disclosure of such information would be detrimental to Parent;
provided, however, Parent may not suspend offers and sales or other dispositions
of Registrable Securities pursuant to this Section 4 for more than sixty
(60) days in the aggregate when combined with any delays pursuant to the first
sentence of Section 2(b); provided further that, during any such suspension
period, (x) Parent shall not register any securities for sale by the Company or
for resale by any other security holders during such suspension period other
than pursuant to a registration solely for the sale of securities to or by
employees, directors or other eligible persons of Parent or a subsidiary of
Parent pursuant to equity incentive plans, (y) Parent shall work in good faith
and take reasonable steps to limit the duration of any such suspension period,
and (z) Parent shall suspend the usage of all other then-effective registration
statements and related prospectuses during such suspension period. Promptly
following the cessation or discontinuance of the facts and circumstances forming
the basis for any Suspension Notice, Parent shall use its reasonable best
efforts to amend the Registration Statement and/or amend or supplement the
related prospectus included therein to the extent necessary, and take all other
actions reasonably necessary, to allow the offer and sale or other disposition
of Registrable Securities to recommence as promptly as reasonably practicable,
and promptly notify each Holder of Registrable Securities in writing when such
offers and sales or other dispositions of Registrable Securities under the
Registration Statement may recommence. Upon receipt of a Suspension Notice,
Holders shall immediately suspend their use of the Registration Statement and
any prospectus included therein or forming a part thereof to offer and sell or
otherwise dispose of Registrable Securities, and shall not offer or sell or
otherwise dispose of Registrable Securities under the Registration Statement or
any prospectus included therein or forming a part thereof until receipt of a
notice from Parent pursuant to the preceding sentence that offers and sales or
other dispositions of Registrable Securities may recommence. Holders shall keep
the fact that Parent has delivered a Suspension Notice and any non-public
information provided by Parent in connection therewith confidential, shall not
disclose or reveal the Suspension Notice or any such information (together, the
“Suspension Information”) to any person or entity, and shall not use the
Suspension Information for securities trading or any other purpose unless prior
to the time of disclosure, revealing or use (a) the Suspension Information is

 

- 6 -



--------------------------------------------------------------------------------

  publicly disclosed other than through a breach of the aforementioned
confidentiality obligation by a Holder; or (b) the Suspension Information is
approved for disclosure by Parent in writing.

 

5.

Obligations of Holders. Each Holder, on behalf of itself, severally and not
jointly, represents and warrants that such Holder shall take all actions that
are required of such Holder, or otherwise indicated as to be taken by such
Holder pursuant to, and in accordance with, Section 6 of this Agreement.

 

6.

Furnish Information. It shall be a condition precedent to the obligations of
Parent to take any action pursuant to this Agreement with respect to a Holder
(i.e., the initial Holder or a Permitted Transferee) that such Holder complete,
execute, acknowledge and deliver a Joinder Agreement and such customary selling
stockholder questionnaires and other documents, certificates, instruments,
representations and warranties, and indemnities as may be reasonably requested
by Parent in connection with the filing of the Registration Statement, which
representations and warranties (or indemnities with respect thereto) shall be
limited to (i) such Holder’s ownership of his, her or its Registrable Securities
to be transferred free and clear of all liens, claims, and encumbrances,
(ii) such Holder’s power and authority to effect such transfer, and
(iii) matters pertaining to compliance with Applicable Securities Laws by such
Holder (such required documents and information, the “Seller Documents”). Parent
may require each Holder, by written notice given to each such Holder, not less
than five (5) Business Days prior to the expected filing date of the
Registration Statement, to promptly, and in any event within three (3) Business
Days after receipt of such notice, furnish in writing to Parent such information
regarding the method of distribution of the Registrable Securities as Parent may
from time to time reasonably request and such other information as may be
legally required in connection with such registration.

 

7.

Expenses. All of the out-of-pocket expenses incurred in connection with any
registration of Registrable Securities pursuant to this Agreement, including all
SEC fees, blue sky registration and filing fees, listing notices and filing
fees, printing fees and expenses, transfer agents’ and registrars’ fees and
expenses and all reasonable fees and expenses of Parent’s outside counsel and
independent accountants shall be paid by Parent. Parent shall not be responsible
for any legal fees for any Holder, including any counsel to any Holder, or any
selling expenses of any Holder (including any broker’s fees or commissions).

 

8.

Transfer of Registration Rights. The registration rights of a Holder under this
Agreement with respect to any Registrable Securities may be transferred or
assigned (i) to an Affiliate of such Holder, (ii) if Holder is an individual, to
an immediate family member or trust for the benefit of such Holder or one or
more of such Holder’s immediate family members, (iii) pursuant to the laws of
testamentary or intestate succession or otherwise involuntarily transferred by
operation of law, or (iv) if Holder is a partnership, corporation, or limited
liability company, to a partner, stockholder or member thereof; provided,
however, that (i) such Holder shall, to the extent practicable, give Parent
written notice prior to the time of such transfer stating the name and address
of the transferee and identifying the securities with respect to which the
rights under this

 

- 7 -



--------------------------------------------------------------------------------

  Agreement are being transferred; (ii) such transferee shall agree in writing,
in form and substance reasonably satisfactory to Parent, to be bound as a Holder
by the provisions of this Agreement; and (iii) immediately following such
transfer the further disposition of such securities by such transferee shall be
restricted to the extent set forth under Applicable Securities Laws. Each such
Holder that has transferred or assigned such registration rights is referred to
as a “Transferor Holder,” and each such transferee that has been transferred or
assigned such registration rights is referred to as a “Permitted Transferee”.
Upon notice to Parent that a Transferor Holder shall have transferred or
assigned its rights under this Agreement to a Permitted Transferee and the
delivery to Parent of the required Seller Documents for such Permitted
Transferee, Parent shall promptly file a supplement or amendment to the
prospectus forming a part of the Registration Statement setting forth the
appropriate information regarding the Permitted Transferee as a selling
shareholder thereunder; provided that Parent shall not be required to file more
than one (1) such supplement or amendment in any four (4) week period.

 

9.

Indemnification. In the event any Registrable Securities are included in a
Registration Statement under this Agreement:

 

  (a)

Parent shall indemnify and hold harmless, to the fullest extent permitted by
applicable law, each selling Holder, such selling Holder’s directors, officers,
employees, stockholders, partners and members, each person, if any, who controls
such selling Holder or any of the other foregoing persons (within the meaning of
the Securities Act) and each agent (including legal counsel and accountants) for
such selling Holder (sometimes referred to collectively herein as the “Holder
Indemnified Parties”), against any losses, claims, damages or liabilities to
which they may become subject under Applicable Securities Laws, insofar as such
losses, claims, damages or liabilities (or proceedings in respect thereof) arise
out of or are based upon (i) any untrue statement or alleged untrue statement of
any material fact contained in the Registration Statement or prospectus related
thereto (including any prospectus filed under Rule 424 or 430A under the
Securities Act) or any amendments or supplements to the foregoing, (ii) the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
(iii) any violation or alleged violation by Parent of Applicable Securities
Laws, and shall reimburse each such Holder Indemnified Party for any documented
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage or liability as such
expenses are incurred; provided, however, that the indemnity agreement contained
in this Section 9(a) shall not apply to amounts paid in settlement of any such
loss, claim, damage or liability if such settlement is effected without the
consent of Parent (which consent shall not be unreasonably withheld, conditioned
or delayed); provided, further, that Parent shall not be liable to any Holder
Indemnified Party for any loss, claim, damage or liability to the extent that it
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in connection with the Registration
Statement, preliminary prospectus, final prospectus or amendments or supplements
thereto, in reliance upon and in conformity with written information furnished
expressly for use in connection with such registration by

 

- 8 -



--------------------------------------------------------------------------------

  any Holder. Parent’s obligations under this Section 9(a) shall remain in full
force and effect regardless of any investigation made by or on behalf of any
such Holder Indemnified Party, and shall survive the transfer of such securities
by such Holder, and any termination of this Agreement.

 

  (b)

Each Holder, severally and not jointly, shall indemnify and hold harmless, to
the fullest extent permitted by applicable law, Parent, each of its directors,
officers, employees and stockholders, each person, if any, who controls Parent
within the meaning of the Securities Act, and each agent (including legal
counsel and accountants) for Parent (sometimes referred to collectively herein
as the “Parent Indemnified Parties”) against any losses, claims, damages or
liabilities to which they may become subject under Applicable Securities Laws,
insofar as such losses, claims, damages or liabilities (or proceedings in
respect thereof) arise out of or are based upon (i) any untrue statement or
alleged untrue statement of any material fact contained in the Registration
Statement or prospectus related thereto (including any prospectus filed under
Rule 424 or 430A under the Securities Act) or any amendments or supplements to
the foregoing, (ii) the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, or (iii) any violation or alleged violation by the indemnifying
party of Applicable Securities Laws, in each case of (i) and (ii) to the extent,
but only to the extent, that such untrue statement or alleged untrue statement
or omission or alleged omission was made in the Registration Statement,
preliminary or final prospectus, or amendments or supplements thereto, in
reliance upon and in conformity with written information furnished by or on
behalf of such Holder expressly for use in connection with such registration,
and each such Holder shall reimburse any documented legal or other expenses
reasonably incurred by Parent Indemnified Party with investigating or defending
any such loss, claim, damage or liability as such expenses are incurred;
provided, however, that the indemnity agreement contained in this Section 9(b)
shall not apply to amounts paid in settlement of any such loss, claim, damage or
liability if such settlement is effected without the consent of such Holder
(which consent shall not be unreasonably withheld, conditioned or delayed); and
provided, further, that the liability of each Holder hereunder by way of
indemnification under this Section 9(b) and contribution under Section 9(d)
shall be limited to the net proceeds actually received by such Holder from the
sale of Registrable Securities covered by such Registration Statement to which
such claim or indemnity relates (after giving effect to any discounts and
brokerage fees). Such indemnity shall remain in full force and effect regardless
of any investigation made by or on behalf of any such Parent Indemnified Party,
and shall survive the transfer of such securities by such Holder, and any
termination of this Agreement.

 

  (c)

Promptly after receipt by an indemnified party under this Section 9 of notice of
the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against any indemnifying party under this
Section 9, notify the indemnifying party in writing of the commencement thereof
and the indemnifying party shall have the right to participate in and control
the defense

 

- 9 -



--------------------------------------------------------------------------------

  thereof with counsel selected by the indemnifying party and reasonably
satisfactory to the indemnified party; provided, however, that an indemnified
party shall have the right to retain its own counsel, with all reasonable fees
and expenses thereof to be paid by such indemnified party, and to be apprised of
all progress in any proceeding the defense of which has been assumed by the
indemnifying party. The failure to notify an indemnifying party promptly of the
commencement of any such action, if and to the extent prejudicial to its ability
to defend such action, shall relieve such indemnifying party of any liability to
the indemnified party under this Section 9, but the omission so to notify the
indemnifying party will not relieve it of any liability that it may have to any
indemnified party otherwise than under this Section 9.

 

  (d)

To the extent any indemnification by an indemnifying party is prohibited or
limited by applicable law, the indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities in
such proportion as is appropriate to reflect the relative fault of the
indemnifying party and indemnified party in connection with the actions which
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative fault of such indemnifying party
and indemnified party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
indemnified party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party as a result of the losses, claims, damages or liabilities
referred to above shall be deemed to include any legal or other fees or expenses
reasonably incurred by such party in connection with any investigation or
proceeding. The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 9(d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in this paragraph. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The liability of each Holder
hereunder by way of contribution under this Section 9(d) and indemnification
under Section 9(b) shall be limited to the net proceeds received by such Holder
from the sale of Registrable Securities covered by the Registration Statement.

 

10.

General Provisions.

 

  (a)

Notices. All notices and other communications hereunder shall be in writing and
shall be deemed properly delivered, given and received (1) when delivered by
hand, by registered mail, by courier or express delivery service or (2) upon
confirmation of receipt (other than an automatically-generated confirmation)
when sent by electronic mail to the address or email address, to the parties
hereto

 

- 10 -



--------------------------------------------------------------------------------

  at the following address (or at such other address for a party as shall be
specified by like notice):

If to a Holder:

At the Holder’s address set forth on Exhibit A

If to Parent:

Gray Television, Inc.

4370 Peachtree Road, NE

Atlanta, Georgia 30319

Attention: Executive Vice President, Chief Legal and Development Officer

Email: Kevin.Latek@gray.tv

with a copy to:

Jones Day

1420 Peachtree Street, N.E., Suite 800

Atlanta, Georgia 30309

Attention: Mark L. Hanson

Email: mlhanson@jonesday.com

with an additional copy to:

Cooley LLP

1299 Pennsylvania Ave., NW

Suite 700

Washington, DC 20004

Attention: Kevin Mills and Maureen Nagle

Email: kmills@cooley.com and mnagle@cooley.com

 

  (b)

Interpretation. When a reference is made herein to Sections, subsections, or
Exhibits, such reference shall be to a Sections, subsections, of, or an Exhibit
to this Agreement unless otherwise indicated. The headings contained herein are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Unless the context of this Agreement otherwise
requires: (i) words of any gender include each other gender and neutral forms of
such words, (ii) words using the singular or plural number also include the
plural or singular number, respectively, (iii) the terms “hereof,” “herein,”
“hereto,” “hereunder” and derivative or similar words refer to this entire
Agreement, (iv) references to clauses without a cross-reference to a Section or
subsection are references to clauses within the same Section or, if more
specific, subsection, (v) references from or through any date shall mean, unless
otherwise specified, from and including or through and including, respectively,
and (vi) the phrases “provide to” and “deliver to” and phrases of similar import
mean that a true, correct and complete paper or electronic copy of the
information or material

 

- 11 -



--------------------------------------------------------------------------------

  referred to has been delivered to the party to whom such information or
material is to be provided. The symbol “$” refers to United States Dollars. The
word “extent” in the phrase “to the extent” means the degree to which a subject
or other thing extends and such phrase shall not mean simply “if.” References to
a Person are also to its permitted successors and assigns. All references to
“days” shall be to calendar days unless otherwise indicated as a “Business Day.”
Unless indicated otherwise, (x) all mathematical calculations contemplated by
this Agreement shall be rounded to the tenth decimal place, except in respect of
payments, which shall be rounded to the nearest whole United States cent and
(y) fractions may be greater than one.

 

  (c)

Amendment. Except as otherwise provided herein, the provisions of this Agreement
may be amended or waived only upon the prior written consent of Parent and a
Majority in Interest of Holders.

 

  (d)

Counterparts. This Agreement may be executed in several counterparts, each of
which shall constitute an original and all of which, when taken together, shall
constitute one agreement. The delivery by facsimile or by electronic delivery in
PDF or other electronic format of this Agreement with all executed signature
pages (in counterparts or otherwise) shall be sufficient to bind the parties
hereto to the terms and conditions set forth herein. All of the counterparts
will together constitute one and the same instrument and each counterpart will
constitute an original of this Agreement.

 

  (e)

Entire Agreement; Parties in Interest. This Agreement and the documents and
instruments and other agreements specifically referred to herein or delivered
pursuant hereto, including all the exhibits attached hereto, (a) constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and understandings, both written and
oral, among the parties hereto with respect to the subject matter hereof, and
(b) are not intended to confer, and shall not be construed as conferring, upon
any Person other than the parties hereto any rights or remedies hereunder. In
the event of any conflict between this Agreement and the Merger Agreement, the
terms of this Agreement shall control.

 

  (f)

Assignment. Except as set forth in Section 8, neither this Agreement nor any of
the rights and obligations under this Agreement may be assigned or delegated, in
whole or in part, by operation of law or otherwise by any of the parties hereto
without the prior written consent of the other parties hereto, and any such
assignment without such prior written consent shall be null and void. Subject to
the preceding sentence, this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by, the parties hereto and their respective
successors and assigns.

 

  (g)

Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or

 

- 12 -



--------------------------------------------------------------------------------

  enforceability of the offending term or provision in any other situation or in
any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.

 

  (h)

Governing Law; Waiver of Jury Trial. This Agreement shall be construed in
accordance with, and governed in all respects by, the internal laws of the State
of Georgia (without giving effect to principles of conflicts of laws). Each
party hereby waives its rights to a jury trial of any claim or cause of action
based upon or arising out of this Agreement or the subject matter hereof. The
scope of this waiver is intended to be all-encompassing of any and all disputes
that may be filed in any court and that relate to the subject matter of this
transaction, including, without limitation, contract claims, tort claims
(including negligence), breach of duty claims, and all other common law and
statutory claims. This section has been fully discussed by each of the parties
hereto and these provisions will not be subject to any exceptions.

 

  (i)

Remedies Cumulative; Specific Performance. Except as otherwise provided herein,
any and all remedies herein expressly conferred upon a party hereto shall be
deemed cumulative with and not exclusive of any other remedy conferred hereby,
or by law or equity upon such party, and the exercise by a party hereto of any
one remedy shall not preclude the exercise of any other remedy and nothing
herein shall be deemed a waiver by any party hereto of any right to specific
performance or injunctive relief. It is accordingly agreed that, the parties
hereto shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which they are entitled at law or in
equity, and the parties hereto hereby waive the requirement of any posting of a
bond in connection with the remedies described herein.

 

  (j)

Rules of Construction. The parties hereto have been represented by counsel
during the negotiation, preparation and execution of this Agreement and,
therefore, hereby waive, with respect to this Agreement, and each Exhibit
attached hereto, the application of any applicable law or rule of construction
providing that ambiguities in an agreement or other document shall be construed
against the party drafting such agreement or document.

 

- 13 -



--------------------------------------------------------------------------------

  (k)

Adjustments for Stock Splits, Etc. Wherever in this Agreement there is a
reference to a specific number of Parent Common Stock, upon the occurrence of
any subdivision, combination or share dividend of such class of shares, the
specific number of shares so referenced in this Agreement shall automatically be
proportionally adjusted to reflect the effect on the outstanding shares of such
class or series of shares by such subdivision, combination or share dividend.

 

  (l)

Costs and Attorneys’ Fees. In the event that any action, suit or other
proceeding is instituted concerning or arising out of this Agreement or any
transaction contemplated hereunder, the prevailing party shall recover all of
such party’s costs and attorneys’ fees incurred in each such action, suit or
other proceeding, including any and all appeals or petitions therefrom.

 

  (m)

Termination. This Agreement shall terminate and be of no further force and
effect upon the later of (a) six (6) months following the Closing Date and
(b) the date when all Registrable Securities have been sold or otherwise
disposed of pursuant to the Registration Statement; provided, however, the
indemnification and contribution provisions set forth in Section 9 shall survive
any such termination.

[Remainder of Page Intentionally Left Blank]

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

PARENT: GRAY TELEVISION, INC. By:  

/s/ Kevin P. Latek

Name:   Kevin P. Latek Title:   Executive Vice President, Chief Legal and
Development Officer

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

HOLDERS: By:  

/s/ Steven Ackermann

Name:   Steven Ackermann By:  

/s/ John C Alexander

Name:   John C Alexander By:  

/s/ Jeremy Anspach

Name:   Jeremy Anspach By:  

/s/ Joyce I Austin

Name:   Joyce I Austin By:  

/s/ Donna J Barrett

Name:   Donna J Barrett By:  

/s/ Jeffrey S Benninghoff

Name:   Jeffrey S Benninghoff By:  

/s/ Joseph F Birch

Name:   Joseph F Birch By:  

/s/ Robert E Boenau

Name:   Robert E Boenau

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

By:  

/s/ Joseph Brunnhuber

Name:   Joseph Brunnhuber By:  

/s/ Mark Philip Bunting

Name:   Mark Philip Bunting By:  

/s/ John D Burke

Name:   John D Burke By:  

/s/ Ryan M Burlison

Name:   Ryan M Burlison By:  

/s/ Scott Tyler Carver

Name:   Scott Tyler Carver By:  

/s/ Allan D Cates

Name:   Allan D Cates By:  

/s/ Debbie K Cooper

Name:   Debbie K Cooper By:  

/s/ Matthew J. Copley

Name:   Matthew J. Copley By:  

/s/ Ronna J Corrente

Name:   Ronna J Corrente

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

By:  

/s/ Kern Dant

Name:   Kern Dant By:  

/s/ Wayne Daugherty

Name:   Wayne Daugherty By:  

/s/ Andre Delaporte

Name:   Andre Delaporte By:  

/s/ Joseph Scott Dempsey

Name:   Joseph Scott Dempsey By:  

/s/ Eric Robert Duncan

Name:   Eric Robert Duncan By:  

/s/ Paul M Eriksen

Name:   Paul M Eriksen By:  

/s/ David M Evans

Name:   David M Evans By:  

/s/ Joseph G. Fiveash

Name:   Joseph G. Fiveash By:  

/s/ McKenzie Flashnick

Name:   McKenzie Flashnick By:  

/s/ Marsha B Fogarty

Name:   Marsha B Fogarty

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

By:  

/s/ Ted O Fortenberry

Name:   Ted O Fortenberry By:  

/s/ Bruno Francisi

Name:   Bruno Francisi By:  

/s/ Wayne R. Freedman

Name:   Wayne R. Freedman By:  

/s/ Collin Reed Gaston

Name:   Collin Reed Gaston By:  

/s/ Michelle Germano

Name:   Michelle Germano By:  

/s/ Cary Ian Glotzer

Name:   Cary Ian Glotzer By:  

/s/ Kym D Grinnage

Name:   Kym D Grinnage By:  

/s/ Dianne Griswold

Name:   Dianne Griswold By:  

/s/ James T Harriman

Name:   James T Harriman By:  

/s/ Jan T Hartsell

Name:   Jan T Hartsell

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

By:  

/s/ Matthew H Hawkins

Name:   Matthew H Hawkins By:  

/s/ David Hayes

Name:   David Hayes By:  

/s/ John Heislman

Name:   John Heislman By:  

/s/ James Hiett

Name:   James Hiett By:  

/s/ Margaret A Hoeser

Name:   Margaret A Hoeser By:  

/s/ Herschel W Howie

Name:   Herschel W Howie By:  

/s/ Richard S Humber

Name:   Richard S Humber By:  

/s/ Timothy M Ingram

Name:   Timothy M Ingram By:  

/s/ Daniel L Jackson

Name:   Daniel L Jackson By:  

/s/ George V Johnson

Name:   George V Johnson

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

By:  

/s/ Jama D Killingsworth

Name:   Jama D Killingsworth By:  

/s/ William S Lancaster

Name:   William S Lancaster By:  

/s/ Donald Patrick LaPlatney

Name:   Donald Patrick LaPlatney By:  

/s/ John Lillie

Name:   John Lillie By:  

/s/ Brian J Lorenzen

Name:   Brian J Lorenzen By:  

/s/ Claire E Magee

Name:   Claire E Magee By:  

/s/ Joel R Mark

Name:   Joel R Mark By:  

/s/ Robert L Maupin

Name:   Robert L Maupin By:  

/s/ Gregory M McCastle

Name:   Gregory M McCastle

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

By:  

/s/ William R McDowell

Name:   William R McDowell By:  

/s/ Sandy Breland McNamara

Name:   Sandy Breland McNamara By:  

/s/ Dave McNamara

Name:   Dave McNamara By:  

/s/ Frederick Steve McPhaul

Name:   Frederick Steve McPhaul By:  

/s/ Paul McTear

Name:   Paul McTear By:  

/s/ Alay Mehta

Name:   Alay Mehta By:  

/s/ Dennis K Milligan

Name:   Dennis K Milligan By:  

/s/ Jonathan Craig Mitchell

Name:   Jonathan Craig Mitchell By:  

/s/ Donald F Moore

Name:   Donald F Moore By:  

/s/ Robert A Morford

Name:   Robert A Morford

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

By:  

/s/ Renee C Morley

Name:   Renee C Morley By:  

/s/ Samuel David Mylrea

Name:   Samuel David Mylrea By:  

/s/ Hunter R Nickell

Name:   Hunter R Nickell By:  

/s/ George Philip

Name:   George Philip By:  

/s/ Adam Phillips

Name:   Adam Phillips By:  

/s/ Kathryn Michele Pickman

Name:   Kathryn Michele Pickman By:  

/s/ Ken Randall

Name:   Ken Randall By:  

/s/ James E Rayburn

Name:   James E Rayburn By:  

/s/ Robert C Reichley

Name:   Robert C Reichley By:  

/s/ Kenneth Charles Reiner

Name:   Kenneth Charles Reiner

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

By:  

/s/ Jimmy Reynolds

Name:   Jimmy Reynolds By:  

/s/ Donald S Richards

Name:   Donald S Richards By:  

/s/ Tracey J Rogers

Name:   Tracey J Rogers By:  

/s/ Jayne W Ruben

Name:   Jayne W Ruben By:  

/s/ Scott Saxton

Name:   Scott Saxton By:  

/s/ Erik Stirling Schrader

Name:   Erik Stirling Schrader By:  

/s/ Lyle Richard Schulze

Name:   Lyle Richard Schulze By:  

/s/ Ken D Selvaggi

Name:   Ken D Selvaggi By:  

/s/ John J Servizzi

Name:   John J Servizzi

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

By:  

/s/ Jesse Sessoms

Name:   Jesse Sessoms By:  

/s/ Rebecca S Sheffield

Name:   Rebecca S Sheffield By:  

/s/ Lawrence E Silbermann

Name:   Lawrence E Silbermann By:  

/s/ Nancy Kent Smith

Name:   Nancy Kent Smith By:  

/s/ Earl Smith

Name:   Earl Smith By:  

/s/ Patrick Stacey

Name:   Patrick Stacey By:  

/s/ John Stein

Name:   John Stein By:  

/s/ Holly Steuart

Name:   Holly Steuart By:  

/s/ John Bradley Streit

Name:   John Bradley Streit By:  

/s/ Barbara Thomas

Name:   Barbara Thomas

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

By:  

/s/ David F Thomason

Name:   David F Thomason By:  

/s/ Tricia F Thurman

Name:   Tricia F Thurman By:  

/s/ Misty Clinton Wages

Name:   Misty Clinton Wages By:  

/s/ George Wakefield

Name:   George Wakefield By:  

/s/ Stephen Wallen

Name:   Stephen Wallen By:  

/s/ Gregory A Weitekamp

Name:   Gregory A Weitekamp By:  

/s/ James R Wilcox

Name:   James R Wilcox By:  

/s/ Richard L Williams

Name:   Richard L Williams

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

By:  

/s/ Susana G Willingham

Name:   Susana G Willingham By:  

/s/ Dianne M Wilson

Name:   Dianne M Wilson By:  

/s/ Joseph Justin Wilson

Name:   Joseph Justin Wilson By:  

/s/ Ellenann Yelverton

Name:   Ellenann Yelverton By:  

/s/ Leon Zurik

Name:   Leon Zurik

 

[Signature Page to Registration Rights Agreement]